Citation Nr: 0200473	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purposes of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service as a musician from August 1955 
to August 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the VA Phoenix Regional 
Office (RO), which granted service connection for extraction 
of teeth numbers 1, 13, 16, 17, and 32, but denied 
entitlement to VA dental treatment on the basis that the 
record contained no evidence of any in-service dental trauma.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  

2.  He was not a prisoner of war during service; service 
connection is not in effect for any disability other than 
extraction of teeth numbers 1, 13, 16, 17, and 32; he has no 
adjudicated service-connected compensable dental disability 
or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSION OF LAW

No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that VA has met its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also Duty to Assist, 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, it is noted that the RO has informed the veteran of 
the nature of the evidence needed to substantiate his claim, 
via the June 2001 rating decision and an October 2001 
Statement of the Case.  Additionally, the RO has duly 
obtained the veteran's service medical records, as well as 
all VA and private medical records identified by him.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

In this case, although the veteran has not been afforded a VA 
dental examination in connection with this claim, the Board 
finds that such a VA dental examination or is not necessary.  
As set forth in more detail below, the service medical 
records fail to establish that the veteran suffered "an 
event, injury or disease in service," namely, service 
trauma, as defined by VA regulation.  While the veteran 
claims that his in-service tooth extraction constituted the 
requisite "service trauma," such is a legal determination 
for which medical guidance is not necessary.  The veteran has 
claimed no dental trauma in service, nor does the record 
reflect any such service trauma.  Thus, the Board finds that 
a VA medical or dental examination or opinion is not 
necessary to make a decision on the veteran's claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Factual Background

The veteran's service medical and dental records show that in 
September 1957, teeth numbers 1, 16, and 17 were extracted.  
In March 1958, tooth number 32 was extracted.  He was 
thereafter seen on five subsequent occasions in March and 
April 1958 for post-operative treatment, including removal of 
sutures.  The remaining service medical and dental records 
are negative for complaints or findings pertaining to the 
mouth or teeth.  At his August 1958 service separation 
medical examination, his mouth was normal on clinical 
evaluation.  Teeth numbers 1, 16, 17, and 32 were noted to be 
missing.  

The record contains post-service medical evidence dated from 
November 1979 to May 1998.  In pertinent part, these records 
show that in February 1998, the veteran requested a medical 
release to have his teeth cleaned at a local dental school.  
It was noted that he would need another cleaning in about 
three months, as well as a replacement bridge eventually.  
The remaining post-service medical evidence is negative for 
pertinent notations.  

II.  Law and Regulations

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  

II.  Analysis

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he alleged that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2001).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
August 1958, clearly his recent application is untimely under 
the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2001).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2001).  

In this case, the record shows that the veteran's third 
molars were extracted between September 1957 and March 1958.  
There is no indication in the service dental records that any 
of these teeth were diseased, other than impaction, during 
service.  Moreover, there is no indication, nor has the 
veteran contended, that he sustained any trauma to the face 
or mouth during service.  Rather, he contends that the 
extractions themselves constituted "service trauma" and 
that he is therefore entitled to VA dental care.  However, 
"service trauma" does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during the veteran's military service.  See VA O.G.C. Prec. 
Op. No. 5-97.  Thus, he does not meet the criteria for 
eligibility for Class II(a) VA outpatient dental treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he is not service-connected for any disability 
other than extracted teeth, nor is he a Chapter 31 vocational 
rehabilitation trainee.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition due to service trauma for 
the purpose of obtaining VA outpatient dental treatment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107 (West 1991 & Supp. 2001).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a dental condition purposes of 
obtaining VA dental treatment is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

